Citation Nr: 0814068	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-20 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in pertinent part, denied entitlement 
to the above condition.  

In December 2007, the appellant provided testimony at a 
hearing before the undersigned at the Boston RO.  A 
transcript of the hearing is of record.

The Board notes that the appellant's April 2006 notice of 
disagreement also initiated an appeal with the denial of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  Although the May 2007 statement of 
the case (SOC) addressed this issue, in the June 2007 Form 9 
the appellant specifically limited her appeal to the issue of 
entitlement to service connection for the cause of the 
veteran's death, and the § 1318 issue has not been certified 
as being on appeal.  Therefore, the claim for entitlement to 
DIC under 38 U.S.C.A. § 1318, is not before the Board.  
38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  The veteran died in October 2005 due solely to the 
effects of septicemia, pneumonia, and a urinary tract 
infection with acute renal failure.

2.  At the time of the veteran's death, service connection 
was in effect for generalized anxiety disorder, low back 
strain with degenerative arthritis, and residuals of an 
amputated left middle finger.

3.  Septicemia, pneumonia, and a urinary tract infection with 
acute renal failure were not incurred during service or until 
many years after discharge and are not otherwise 
etiologically related to service or the veteran's service-
connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2007, subsequent to the initial 
adjudication of the claim, the RO notified the appellant of 
the evidence needed to substantiate her claim for entitlement 
to service connection for the cause of the veteran's death.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the appellant that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2007 letter contained a notation that the appellant 
should submit any evidence in her possession pertinent to the 
claim on appeal.

The veteran's status as a veteran has been substantiated.  
The appellant was notified of the second and third elements 
of the Dingess notice by the January 2007 letter.  In 
addition, at that time she was provided information regarding 
the effective date element of her claim.  While she did not 
receive information regarding disability ratings, such 
ratings are not implicated in the payment of DIC, based on 
service connection for the cause of death.  Since the claim 
is for service connection for the cause of the veteran's 
death and the claim is being denied, no disability rating 
will be assigned.  Therefore, the appellant is not prejudiced 
by the absence of notice on the rating element.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Court has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant has not been provided VCAA notice that complies 
with the Court's decision in Hupp.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The Board acknowledges that the appellant has not been 
provided the specific notice described by the Court in Hupp, 
but the Board does not find that this procedural defect 
constitutes prejudicial error in this case.  The record 
contains evidence of actual knowledge on the part of the 
appellant and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  

In this regard, the appellant has demonstrated actual 
knowledge that to substantiate the claim the evidence would 
need to show that the veteran's death was caused by 
disabilities that were incurred or aggravated by his active 
duty service.  In addition, the appellant has demonstrated 
actual knowledge of the disabilities for which the veteran 
was service-connected at the time of his death.  In fact, 
during her December 2007 hearing and in a statement submitted 
before her hearing, the appellant stated that she believed 
the veteran's service-connected anxiety disorder was a 
contributing factor in his death.  

Finally, the February 2006 rating decision and May 2007 SOC 
included a discussion of the criteria for establishing 
service connection for the cause of death based on previously 
service connected conditions and on the basis of a condition 
not previously service connected.  While such post 
adjudication notice cannot serve as VCAA notice, Pelegrini 
II; it should have served to advise a reasonable person of 
the criteria necessary for establishing the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant had a reasonable opportunity 
to participate in the adjudication of her claim, inasmuch as 
it remained pending for years after the rating decision, and 
she had the opportunity to submit additional evidence, and 
have a hearing.  The Board therefore finds that the lack of 
Hupp notice does not constitute prejudicial error.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

VA has not obtained a medical opinion in response to the 
appellant's claim.  The medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an opinion would result in evidence to 
substantiate the claim.  In this regard, there is no 
competent medical evidence that the veteran's death was 
caused or contributed to by disabilities that were incurred 
or aggravated by active duty service.  As discussed below, 
the only evidence in support of the appellant's claim is her 
own statements.  As a lay person, the appellant is not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet App 303 (2007); Grover 
v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Therefore, the Board finds that remanding the case for the 
procurement of a medical opinion would serve no useful 
purpose and would only result in further delay of the case. 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Dependency, indemnity and compensation (DIC) is payable to a 
surviving spouse, if a veteran's death is shown to be service 
connected.  38 U.S.C.A. § 1310.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The certificate of death indicates that the veteran died in 
October 2005 due to septicemia, pneumonia, and a urinary 
tract infection with acute renal failure.  No other condition 
was identified as an immediate or contributory cause of 
death.   

At the time of the veteran's death, service connection was in 
effect for generalized anxiety disorder, low back strain with 
degenerative arthritis, and residuals of an amputated left 
middle finger.

The appellant testified that she believes the veteran's death 
was caused by the deterioration of his service-connected 
anxiety disorder which resulted in the need for sedation and 
led to infections and pneumonia.  She has reported that prior 
to entering a nursing home his behavior became increasingly 
bizarre and threatening.

There is no medical evidence suggesting that the veteran's 
septicemia, pneumonia, or urinary tract infection with acute 
renal failure were etiologically related to service or to his 
service-connected disabilities.  Service treatment records 
are negative for evidence of these conditions, and the 
examination report for separation from service in July 1954, 
notes that the veteran's systems, urinalysis, and serology 
were found to be normal.  

The post-service medical evidence of record shows that the 
veteran was hospitalized in December 2004 for increased 
agitation, confusion, and behavioral dyscontrol.  He was 
noted to have been diagnosed with hypertension, diabetes, 
Parkinson's disease and dementia.  During his hospital stay, 
his behavior continued to escalate and he was medicated to 
decrease his anxiety.  He developed acute renal failure 
secondary to urinary retention caused by the impaction of 
stool.  Following a infectious disease consultation, the 
veteran was noted to have a hypotonic bladder secondary to 
diabetes and constipation.  He was discharged to a long-term 
care nursing home.  His cognitive impairment was noted to be 
consistent with late-stage dementia.  

The veteran was admitted to Blaire House Nursing Home in 
December 2004.  He was hospitalized again in October 2005 for 
lethargy and a fever.  He was diagnosed with urosepsis and 
left facial swelling due to left parotitis.  The veteran 
continued to decline, developing septicemia, a respiratory 
infection, a urinary tract infection, and methicillin-
resistant staph aureus pneumonia.  

The appellant contends that the veteran's death was caused or 
by the medication used to control his service-connected 
generalized anxiety disorder.  She essentially contends that 
the medication caused him to become lethargic, and unable to 
walk, and lead to the need for a catheter.  She asserts that 
because of his inactivity he developed pneumonia and the 
catheter became infected, thus leading to his death.  

The contemporaneous reports show that while he was noted to 
have anxiety, he was treated for dementia, and physical 
disabilities.  There was no mention of an anxiety disorder.  

As a lay person, the appellant lacks the expertise to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence suggesting that the veteran's 
active duty service or service-connected disabilities played 
a material causal role in his death.  While the veteran was 
sedated during his hospital stays, the medical evidence of 
record establishes that this was due to his advanced 
dementia, and not because of his anxiety disorder.  In 
addition, there is no evidence of a nexus between the 
veteran's sedation and his cause of death or between his 
service-connected disabilities and his cause of death.  In 
light of the absence of any medical evidence supportive of 
the claim, the Board must conclude that the preponderance of 
the evidence is against the claim.  Accordingly, this appeal 
must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


